DETAILED ACTION

This Office Action is a response to an application filed on 09/02/2021, in which claims 1, 3-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1, 7, 8, and 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 8, and 14 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 7, 8, and 14, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitations of: “the color shift correction information includes the color shift correction data for correcting a color shift between the two dimensional image data of the first viewpoint with respect to the two-dimensional image data of each of the second viewpoints, the color shift correction information includes color shift common information set based on whether or not the color shift correction data of all of the second viewpoints with which the color shift occurs are same as each other, and the color shift correction data generation unit and the transmission unit are each implemented via at least one processor” as recited in claim 1. Claims 7, 8, and 14 claim feature similar to the ones claimed in claim 1. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable. 
Claims 1, 7, 8, and 14 are allowed and all claims dependent on claims 1, 7, 8, and 14 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483